[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 06-11050                ELEVENTH CIRCUIT
                           Non-Argument Calendar               JUNE 29, 2006
                         ________________________           THOMAS K. KAHN
                                                                 CLERK
                  D. C. Docket No. 05-00018-CV-1-MP-WCS

VELMA PRESTON,

                                                        Plaintiff-Appellant,

                                    versus

JO ANNE B. BARNHART,
Commissioner of the Social
Security Administration,

                                                        Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (June 29, 2006)

Before ANDERSON, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

     Velma Preston appeals the district court’s order affirming the Social

Security Commissioner’s denial of her application for supplemental security
income benefits, filed pursuant to 42 U.S.C. § 1383(c)(3). On appeal, Preston

argues that the administrative law judge (“ALJ”) erred by discrediting her

testimony concerning her subjective pain symptoms. After careful review of the

record and the parties’ briefs, we affirm.1

       Our review of the Commissioner’s decision is limited to an inquiry into

whether there is substantial evidence to support the findings of the Commissioner,

and whether the correct legal standards were applied. See 42 U.S.C. § 405(g);

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004);

McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988). Preston’s challenge

to the ALJ’s credibility finding concerns a finding of fact, which we review to

determine if it is supported by substantial evidence. Martin v. Sullivan, 894 F.2d

1520, 1529–30 (11th Cir. 1990). We may not reweigh the evidence or substitute

our own judgment for that of the ALJ. Id. at 1529. A claimant applying for social

security income benefits bears the burden to prove that she is disabled, within the



       1
         The role of the district court, as well as this Court, in a social security appeal is to review
the ALJ’s findings of fact to determine if they are supported by substantial evidence and to
determine whether the ALJ applied the correct relevant law. Martin v. Sullivan, 894 F.2d 1520,
1529–30 (11th Cir. 1990). A magistrate judge’s findings on a “factual issue, adopted by the district
court without objection by either party, [are] not subject to attack on appeal except on grounds of
plain error or manifest injustice.” United States v. Roberts, 858 F.2d 698, 701 (11th Cir. 1988).
Here, neither the magistrate judge nor the district court made factual findings, but rather, reviewed
the evidence to determine if substantial evidence supported the ALJ’s decision. Thus, the
Commissioner’s argument concerning the requirement that a party object to a magistrate judge’s
factual findings in order to preserve it for our review is misplaced.

                                                   2
meaning of 42 U.S.C. § 423(d)(1)(A). Jones v. Apfel, 190 F.3d 1224, 1228 (11th

Cir. 1999).

      When a claimant attempts to establish disability through her own testimony

of pain or other subjective symptoms, she must show: (1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence that

confirms the severity of the alleged pain arising from that condition, or (b) that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain. Holt v. Sullivan, 921 F.2d

1221, 1223 (11th Cir. 1991).    Testimony that meets this standard can be sufficient

to show disability, and if the ALJ discredits such testimony, he must articulate

explicit and adequate reasons, and this articulation must be supported by

substantial evidence. Hale v. Bowen, 831 F.2d 1007, 1011-12 (11th Cir. 1987).

      Here, the ALJ properly articulated the pain standard and the factors to

consider when evaluating Preston’s pain and other subjective symptoms. The ALJ

considered the medical findings of three treating doctors and one Social Security

Administration doctor, Preston’s own testimony, and the testimony of a vocational

expert who opined on jobs that were available to a person with Preston’s

restrictions. The ALJ made these findings: (1) that after Preston’s November 1,

2002 surgery for carpal tunnel syndrome and de Quervain’s disease (a condition



                                          3
similar to carpal tunnel syndrome, but affecting tendons around the thumb instead

of in the wrist), she failed to seek further treatment for her allegedly disabling

condition; (2) that she was able to control her symptoms using only over-the-

counter medication; and (3) that the medical evidence did not support Preston’s

testimony as to the severity and persistence of her symptoms, including one

examining physician’s finding that Preston made repeated and forceful use of the

limb she claimed was disabled.        These reasons are explicit, adequate, and

supported by substantial evidence in the record. Hale, 831 F.2d at 1011-12.

      In short, substantial evidence supports the ALJ’s decisions with respect to

weighing the evidence and evaluating Preston’s impairments.       Accordingly, we

affirm.

      AFFIRMED.




                                         4